Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 16, 2021

The Court of Appeals hereby passes the following order:

A21A1194. GRIFFETH v. THE STATE.

      After we granted appellant’s application for interlocutory appeal from an order
revoking his pretrial bond, appellant filed his notice of appeal below. On March 16,
2021, the appeal was docketed as our Case No. A21A1194.


      Having reviewed the entire record and the relevant law, we now DISMISS the
appeal as IMPROVIDENTLY GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/16/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.